                 3:18-cv-03443-JMC               Date Filed 03/10/21        Entry Number 37          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                      Alexis Green
                          Plaintiff
                             v.                                            Civil Action No.     3:18-03443-JMC



                      Robert Wilkie
              Secretary of Veterans Affairs,
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of           dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the plaintiff take nothing of the defendant and this action is dismissed with prejudice.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having dismissed the
complaint with prejudice.


                                                                          CLERK OF COURT
Date: March 10, 2021
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
